
	
		I
		111th CONGRESS
		2d Session
		H. R. 5626
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Mr. Waxman (for
			 himself, Mr. Markey of Massachusetts,
			 and Mr. Stupak) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To protect public health and safety and the environment
		  by requiring the use of safe well control technologies and practices for the
		  drilling of high-risk oil and gas wells in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Blowout Prevention Act of
			 2010.
		2.No
			 drilling without demonstrated ability to prevent and contain leaks
			(a)Federally
			 permitted high-Risk wellsEffective one year after the date of
			 enactment of this Act, the appropriate Federal official shall not issue a
			 permit to drill for a high-risk well unless the applicant for such permit
			 demonstrates, the Chief Executive Officer of the applicant attests in writing,
			 and the appropriate Federal official determines that—
				(1)the blowout
			 preventer and other well control measures will prevent a blowout from
			 occurring;
				(2)the applicant has
			 an oil spill response plan that ensures that the applicant has the capacity to
			 promptly stop a blowout in the event the blowout preventer and other well
			 control measures fail; and
				(3)the applicant has
			 the capability to begin drilling of a relief well within 15 days, and complete
			 such drilling of a relief well to control a blowout within 90 days of the well
			 control event that causes such blowout.
				(b)Other high-Risk
			 wellsEffective one year
			 after the date of enactment of this Act, any operator who intends to drill a
			 high-risk well for which a permit to drill is not otherwise required to be
			 issued by a Federal official shall notify the appropriate Federal official of
			 the operator’s intent to drill such high-risk well, and shall not commence
			 drilling such well without approval of the appropriate Federal official. The
			 appropriate Federal official shall approve the commencement of drilling of such
			 well only if the operator has made a demonstration and attestation, and the
			 appropriate Federal official has made a determination, equivalent to those
			 required under subsection (a). The appropriate Federal official may delegate
			 the duties associated with this subsection to a State if the appropriate
			 Federal official determines that such State is capable of faithfully executing
			 such duties.
			3.Blowout preventer
			 requirements
			(a)Blowout
			 preventer adequacy standardsThe regulations issued under section
			 7(a) shall require the use of blowout preventers in all high-risk well drilling
			 operations and prescribe safety standards for such blowout preventers. Such
			 standards shall ensure that blowout preventer designs will operate effectively
			 at the location where they will be deployed to prevent a blowout. At a minimum,
			 such designs shall include the following components:
				(1)Two sets of blind
			 shear rams appropriately spaced to prevent blowout preventer failure if a drill
			 pipe joint, drill collar, or drill tool is across one set of blind shear rams
			 during a situation that threatens loss of well control.
				(2)Two sets of casing
			 shear rams appropriately spaced to prevent blowout preventer failure if a drill
			 pipe joint is across one set of casing shear rams during a situation that
			 threatens loss of well control.
				(3)Independent and
			 redundant hydraulic and activation systems for each blind shear ram or casing
			 shear ram.
				(4)One or more
			 emergency backup control systems capable of activating the relevant components
			 of a blowout preventer in a situation that threatens loss of well
			 control.
				(5)As appropriate,
			 ROV intervention capabilities for secondary control of all blowout preventer
			 functions.
				If the
			 appropriate Federal official determines that a component required under
			 paragraphs (1) through (4) would be less effective than an alternative
			 mechanism in preventing a blowout in a situation that threatens loss of well
			 control, the appropriate Federal official may include a requirement for such
			 alternative mechanism in lieu of a requirement for the less effective
			 component.(b)Independent
			 third-Party certification of blowout preventer readinessThe regulations issued under section 7(a)
			 shall require the following:
				(1)Prior to the
			 commencement of drilling through a blowout preventer at any high-risk well, the
			 operator shall obtain a written and signed certification from an independent
			 third party approved and assigned by the appropriate Federal official pursuant
			 to section 6(b) that the third party conducted a detailed physical inspection,
			 design review, system integration test, and function and pressure testing of
			 the blowout preventer to determine that—
					(A)the blowout
			 preventer is designed for the specific drilling conditions, equipment, and
			 location where it will be deployed and for the specific well design;
					(B)the blowout
			 preventer, with all of its components and control systems, will operate
			 effectively and as designed when deployed;
					(C)each blind shear
			 ram or casing shear ram will function effectively under likely emergency
			 scenarios and is capable of shearing the drill pipe or casing, as applicable,
			 that will be used when deployed;
					(D)emergency control
			 systems will function under the conditions in which they will be deployed;
			 and
					(E)the blowout
			 preventer has not been compromised or damaged from any previous service.
					(2)Not less than once
			 every 180 days after commencement of drilling through a blowout preventer at
			 any high-risk well or upon implementation of any material modification to the
			 blowout preventer or well design at such a well, the operator shall obtain a
			 written and signed recertification from an independent third party approved and
			 assigned by the appropriate Federal official pursuant to section 6(b) that the
			 requirements in subparagraphs (A) through (E) of paragraph (1) continue to be
			 met with the systems as deployed. Such recertification determinations shall
			 consider the results of tests required by the appropriate Federal official,
			 including testing of the emergency control systems of a blowout preventer at
			 least every 14 days.
				(3)Certifications
			 under paragraph (1), recertifications under paragraph (2), and results of and
			 data from all tests conducted pursuant to this subsection shall be promptly
			 submitted to the appropriate Federal official and made publicly
			 available.
				(c)Additional
			 blowout preventer testingThe
			 regulations issued under section 7(a) shall require, after a significant well
			 control event at a high-risk well, prompt function and pressure testing of any
			 blowout preventer component used in such well control event to ensure the full
			 operability of all functions of such component. The results of and data from
			 such testing shall be submitted to the appropriate Federal official before
			 drilling operations resume.
			(d)Documentation
			 and reportingThe regulations
			 issued under section 7(a) shall require—
				(1)ongoing submission
			 to the appropriate Federal official of documentation of blowout preventer
			 maintenance and repair within 24 hours of such maintenance and repair;
				(2)prompt and ongoing
			 real-time transmission of the electronic log from a blowout preventer control
			 system to a secure location where it shall be available for inspection by the
			 appropriate Federal official;
				(3)maintenance of
			 up-to-date design specifications of any blowout preventer in service;
				(4)submission to the
			 appropriate Federal official of any changes to the design specifications of a
			 blowout preventer in service within 24 hours of such change; and
				(5)prompt reporting
			 to the appropriate Federal official of a failure of any blowout preventer or
			 any component of a blowout preventer when used during a well control
			 event.
				4.Ensuring safe
			 wells and cementing
			(a)Ensuring safe
			 well design
				(1)StandardsThe regulations issued under section 7(a)
			 shall ensure the appropriate and safe design of high-risk wells. At a minimum,
			 such regulations shall require—
					(A)at least three
			 independent tested barriers, including at least two mechanical barriers, across
			 each flow path during well completion and abandonment activities;
					(B)that wells shall
			 be designed so that a failure of one barrier does not significantly increase
			 the likelihood of another barrier’s failure;
					(C)that the casing
			 design is appropriate for the purpose for which it is intended under reasonably
			 expected wellbore conditions; and
					(D)well control
			 guidelines and fluid circulation and displacement procedures.
					(2)Third-party
			 certificationThe regulations
			 issued under section 7(a) shall require that, prior to the commencement of
			 drilling at any high-risk well, the operator shall obtain a written and signed
			 certification from an independent third party approved and assigned by the
			 appropriate Federal official pursuant to section 6(b) that the well design
			 meets the requirements established by the appropriate Federal official under
			 paragraph (1).
				(3)RecertificationUpon
			 implementation of any material modification to the well design of such a well,
			 the operator shall obtain a written and signed recertification from an
			 independent third party approved and assigned by the appropriate Federal
			 official pursuant to section 6(b) that the well design continues to meet the
			 requirements established by the appropriate Federal official under paragraph
			 (1).
				(b)Ensuring safe
			 cementing and casingThe
			 regulations issued under section 7(a) shall require that well casing designs
			 and cementing programs and procedures for a high-risk well will ensure that
			 well control will be maintained and that there will be no unintended flow path
			 between any hydrocarbon-bearing formation zone and the wellhead. Such
			 regulations shall also require that, prior to the commencement of drilling at
			 any high-risk well, the operator shall obtain a written and signed
			 certification from an independent third party approved and assigned by the
			 appropriate Federal official pursuant to section 6(b) that the operator’s well
			 casing designs and cementing programs and procedures ensure that well control
			 will be maintained and that there will be no unintended flow path between any
			 hydrocarbon-bearing formation zone and the wellhead. Such regulations shall, at
			 a minimum, require adequate cement volume and cement bond logs for all
			 cementing programs (including remedial cementing).
			(c)Preventing
			 ignition and explosionThe
			 regulations issued under section 7(a) shall establish procedures and
			 technologies to be used during drilling at any high-risk well to minimize the
			 risk of ignition and explosion of hydrocarbons or any other material discharged
			 from the well during a well control event. Such regulations shall address the
			 diversion of dangerous oil, gas, well fluids, and other materials and standards
			 for drilling equipment and engines on such equipment.
			5.Stop-work
			 requirements
			(a)RequirementsThe regulations issued under section 7(a)
			 shall establish stop-work requirements for oil and gas exploration and
			 production activities at high-risk wells, including—
				(1)requirements that
			 the operator, or the operator’s employees or contractors, immediately stop all
			 work, other than the work required to ensure safety, in the event of specified
			 well conditions or other factors indicating that there is an immediate risk of
			 a blowout;
				(2)requirements that
			 the operator adopt policies, procedures, and incentives to ensure that the
			 operator, or the operator’s employees or contractors, immediately stop all
			 work, other than the work required to ensure safety, when the operator, or the
			 operator’s employees or contractors, have identified well conditions, well
			 design, drilling procedures, drilling equipment, or any other factor indicating
			 that there is an immediate risk of a well control event; and
				(3)that the operator,
			 or the operator’s employees or contractors, take appropriate action to mitigate
			 risks identified pursuant to paragraph (1) or (2), and obtain the concurrence
			 of the appropriate Federal official that such action is sufficient, prior to
			 resumption of work.
				(b)Records of
			 eventsThe appropriate Federal official shall maintain records of
			 all such events, their duration, the reason for such events, and the actions
			 taken prior to the resumption of activities.
			6.Independent
			 technical advice and certification
			(a)Well control
			 technical advisory committee
				(1)EstablishmentNot
			 later than 60 days after the date of enactment of this Act, the appropriate
			 Federal official shall appoint an independent technical advisory committee to
			 be known as the Well Control Technical Advisory Committee.
				(2)Membership
					(A)CompositionThe
			 Advisory Committee shall be composed of 7 members. Members shall be qualified
			 by education, training, and experience to provide scientific and technical
			 advice with regard to blowout preventers and other well control equipment and
			 operations. At least 3 of the members of the Advisory Committee shall be
			 members of the National Academy of Engineering.
					(B)Appointment and
			 termsThe appropriate Federal official shall appoint Advisory
			 Committee members, including a chair and vice-chair to the Advisory Committee.
			 Each term of a member’s service on the Advisory Committee shall be 3 years,
			 except for initial terms, which may be up to 5 years in length to allow
			 staggering. Members may be reappointed only once for an additional 3-year
			 term.
					(C)Conflicts of
			 interestMembers of the Advisory Committee shall not be current
			 employees of any entity subject to regulation under this Act or of any entity
			 that is a contractor of any entity subject to regulation under this Act. The
			 appropriate Federal official shall establish requirements to ensure that
			 members of the Advisory Committee do not have any conflicts of interest.
					(3)Periodic
			 reportsNot later than 180 days after the date of enactment of
			 this Act, and every 5 years thereafter, the Advisory Committee shall submit to
			 the appropriate Federal official and Congress a report that—
					(A)assesses available
			 blowout preventer and well control technologies, practices, voluntary
			 standards, and regulations in the United States and elsewhere;
					(B)assesses whether
			 existing regulations issued by the appropriate Federal official for blowout
			 preventers and well control for high-risk wells for oil and gas exploration or
			 production in the United States adequately protect public health and safety and
			 the environment; and
					(C)as appropriate,
			 recommends modifications to the regulations identified under subparagraph (B)
			 to ensure adequate protection of public health and safety and the
			 environment.
					(4)Annual
			 implementation assessment reportsNot later than March 31 of 2012, and each
			 calendar year thereafter, the Advisory Committee shall submit to the
			 appropriate Federal official and to Congress a report that—
					(A)assesses the
			 appropriate Federal official’s implementation of the requirements of this Act
			 during the preceding year, including well-specific regulatory determinations
			 and oversight, administration of inspections, and third-party certification
			 requirements;
					(B)recommends any
			 improvements to the implementation referred to in subparagraph (A) that, in the
			 Advisory Committee’s judgment, would enhance the safety of drilling operations
			 subject to the requirements of this Act; and
					(C)reviews the safety
			 record during the preceding year of any equipment, designs, or practices
			 subject to the requirements of this Act.
					(5)Other
			 dutiesIn addition to the responsibilities set forth under this
			 section, the Advisory Committee shall—
					(A)review and comment
			 on proposed regulations as required under section 7;
					(B)respond to
			 requests for advice from the appropriate Federal official on matters within the
			 Advisory Committee’s expertise; and
					(C)as appropriate,
			 consult with third-party certifiers and with employees of the agency conducting
			 inspections pursuant to this Act, and review reports or other documents
			 submitted to the appropriate Federal official pursuant to this Act, to obtain
			 information on blowout preventer and well control safety issues.
					(b)Independent
			 third-Party certifiers
				(1)ApprovalThe
			 appropriate Federal official shall establish appropriate standards for the
			 approval of independent third parties capable of exercising the certification
			 functions prescribed under sections 3 and 4, including standards to ensure
			 technical competence and an absence of, or a mechanism for adequately
			 mitigating, any actual or apparent conflicts of interest.
				(2)AssignmentThe
			 appropriate Federal official shall require that the reviews, inspections,
			 tests, certifications, and recertifications required under sections 3 and 4 are
			 performed by independent third-party certifiers that have contracted directly
			 with the appropriate Federal official rather than the operator and are randomly
			 assigned by the appropriate Federal official to individual certifications and
			 recertifications, including the reviews, inspections, and tests required for
			 such individual certifications and recertifications.
				(3)Contracting and
			 feesThe appropriate Federal official shall contract with
			 independent third-party certifiers to perform the reviews, inspections, tests,
			 certifications, and recertifications required by the regulations issued under
			 this Act and shall assess fees upon operators to cover the costs of such
			 activities.
				(4)EnforcementIt
			 shall be a violation of this Act for any third-party certifier approved under
			 this section to make any false statement, knowingly or with reckless disregard
			 for the truth of such statement, in any document submitted to the appropriate
			 Federal official in connection with a certification or recertification under
			 this Act.
				(c)Expert review
			 panelsThe appropriate Federal official may establish a panel of
			 technical experts to provide technical advice with regard to any well-specific
			 regulatory decision under this Act, including permitting determinations under
			 section 2 and review and approval of well designs pursuant to section 4(a). The
			 appropriate Federal official shall identify a pool of qualified experts in
			 relevant areas for this purpose and shall establish standards for including and
			 maintaining individuals in such pool, including standards to ensure technical
			 competence and an absence of, or a mechanism for adequately mitigating, any
			 actual or apparent conflicts of interest.
			7.Regulations and
			 orders
			(a)Issuance,
			 review, and revision of regulations
				(1)Issuance of
			 regulationsNot later than 1 year after the date of enactment of
			 this Act, the appropriate Federal official shall issue the regulations required
			 under this Act.
				(2)Periodic review
			 and revision of rulesAt least once every 5 years, the
			 appropriate Federal official shall review and, based on new or updated
			 information and taking into consideration the recommendations of the Advisory
			 Committee, shall—
					(A)revise the
			 regulations issued under this Act to ensure that such regulations adequately
			 protect public health and safety and the environment; or
					(B)issue a written
			 determination that revision of such regulations would not materially enhance
			 protection of public health and safety or the environment.
					(3)Advisory
			 committee reviewUpon issuance of any proposed regulation under
			 this Act, the appropriate Federal official shall promptly submit such proposed
			 regulation to the Advisory Committee for its review. The Advisory Committee
			 shall, within 90 days, submit comments advising the appropriate Federal
			 official whether the proposed regulation ensures adequate protection of public
			 health and safety and the environment and, if not, proposing modifications to
			 ensure such adequate protection. Before issuance of a final regulation under
			 this Act, the appropriate Federal official shall consider and respond in
			 writing to comments and proposed modification submitted by the Advisory
			 Committee. If the appropriate Federal official declines to adopt such proposed
			 modifications, the appropriate Federal official shall clearly and specifically
			 state the reasons for such decision in the final regulation.
				(4)Rulemaking
			 dockets
					(A)EstablishmentNot
			 later than the date of proposal of any regulation under this Act, the
			 appropriate Federal official shall establish a publicly available rulemaking
			 docket for such regulation.
					(B)Documents
			 includedPromptly upon receipt by the appropriate Federal
			 official, all written comments and documentary information on the proposed rule
			 received from any person for inclusion in the docket during the comment period
			 shall be placed in the docket. The transcript of public hearings, if any, on
			 the proposed rule shall also be included in the docket promptly upon receipt
			 from the person who transcribed such hearings. All documents which become
			 available after the proposed rule has been published and which the appropriate
			 Federal official determines are of central relevance to the rulemaking shall be
			 placed in the docket as soon as possible after their availability.
					(C)Documents
			 submitted to the Office of Management and BudgetThe drafts of
			 proposed rules submitted by the appropriate Federal official to the Office of
			 Management and Budget for any interagency review process prior to proposal of
			 any such rule, all documents accompanying such drafts, and all written comments
			 thereon by other agencies and all written responses to such written comments by
			 the appropriate Federal official shall be placed in the docket no later than
			 the date of proposal of the rule. The drafts of the final rule submitted for
			 such review process prior to issuance and all such written comments thereon,
			 all documents accompanying such drafts, and written responses thereto shall be
			 placed in the docket no later than the date of issuance.
					(b)Interim
			 ordersPrior to the issuance and effective date of initial
			 regulations required pursuant to subsection (a)(1), the appropriate Federal
			 official may issue an order applicable to one or more operators to ensure that
			 such operator or operators—
				(1)have the ability
			 to prevent and respond to a blowout;
				(2)utilize safe and
			 effective blowout preventers;
				(3)use safe casing
			 designs and cementing programs and procedures;
				(4)use appropriate
			 and safe designs of wells;
				(5)use appropriate
			 procedures and technologies to minimize the risk of ignition of well fluids;
			 and
				(6)take any other
			 appropriate measure to ensure well control is maintained and blowouts are
			 prevented.
				8.Well control and
			 blowout prevention inspectorsThe appropriate Federal official shall
			 provide for periodic unannounced inspections by agency inspectors of drilling
			 operations of high-risk wells to ensure that such operations comply with the
			 regulations issued pursuant to this Act. The appropriate Federal official shall
			 also provide for periodic in-person observation by agency inspectors of tests
			 undertaken for recertification under section 3. The appropriate Federal
			 official may conduct inspections under this section at any time. The
			 appropriate Federal official shall charge and collect fees from operators in
			 amounts the appropriate Federal official determines are sufficient to cover the
			 expenses associated with inspections under this section.
		9.Judicial review
			 of regulationsAny person
			 aggrieved by any regulation issued by the appropriate Federal official under
			 this Act may seek judicial review of such regulation exclusively in the United
			 States Court of Appeals for the District of Columbia Circuit. Any petition for
			 review under this section shall be filed within 60 days from the date notice of
			 the issuance of such regulation appears in the Federal Register, except that if
			 such petition is based solely on grounds arising after such sixtieth day, then
			 any such petition for review shall be filed within 60 days after such grounds
			 arise.
		10.Investigations
			 and information requests
			(a)InspectionsThe appropriate Federal official is
			 authorized to conduct investigations of violations or alleged or suspected
			 violations of this Act or of any regulation or order issued under this Act. In
			 any investigation conducted under this section, the appropriate Federal
			 official shall have the authority to summon witnesses and to require the
			 production of books, papers, documents, and any other evidence. Attendance of
			 witnesses or the production of books, papers, documents, or any other evidence
			 shall be compelled by a similar process as in the district courts of the United
			 States.
			(b)Information
			 requestsThe appropriate
			 Federal official may require an operator or third-party certifier, or an
			 employee or contractor thereof, to provide, on a one-time, periodic, or
			 continuous basis, such information as the appropriate Federal official may
			 reasonably require for the purpose of—
				(1)making any
			 permitting or other regulatory determination, issuing any order, or developing
			 any regulation under this Act;
				(2)determining
			 whether any person is in violation of this Act or of any regulation or order
			 issued under this Act; or
				(3)carrying out any
			 other provision of this Act.
				11.Citizen
			 suits
			(a)In
			 generalAny person may commence a civil action in a Federal
			 district court of appropriate jurisdiction on such person’s own behalf to
			 compel compliance with this Act, or any regulation or order issued under this
			 Act, against any person, including the United States, and any other government
			 instrumentality or agency (to the extent permitted by the eleventh amendment to
			 the Constitution) for any alleged violation of any provision of this Act or any
			 regulation or order issued under this Act.
			(b)Notice
				(1)In
			 generalExcept as provided in paragraph (2), no action may be
			 commenced under subsection (a)—
					(A)prior to 60 days
			 after the plaintiff has given notice of the alleged violation, in writing under
			 oath, to the appropriate Federal official, to the State in which the violation
			 allegedly occurred or is occurring, and to any alleged violator; or
					(B)if the Attorney
			 General of the United States has commenced and is diligently prosecuting a
			 civil action in a court of the United States or a State with respect to such
			 matter, but in any such action in a court of the United States any person
			 having a legal interest which is or may be adversely affected may intervene as
			 a matter of right.
					(2)ExceptionAn
			 action may be brought under this subsection immediately after notification of
			 the alleged violation in any case in which the alleged violation constitutes an
			 imminent threat to the public health or safety or the environment or would
			 immediately affect a legal interest of the plaintiff.
				(c)InterventionIn
			 any action commenced pursuant to this section, the Attorney General of the
			 United States, upon the request of the appropriate Federal official, may
			 intervene as a matter of right.
			(d)Costs;
			 securityA court, in issuing any final order in any action
			 brought pursuant to this section, may award costs of litigation, including
			 reasonable attorney and expert witness fees, to any party, whenever such court
			 determines such award is appropriate. The court may, if a temporary restraining
			 order or preliminary injunction is sought, require the filing of a bond or
			 equivalent security in a sufficient amount to compensate for any loss or damage
			 suffered, in accordance with the Federal Rules of Civil Procedure.
			(e)SavingsNothing
			 in this section shall restrict any right which any person or class of persons
			 may have under any other Federal or State law or common law to seek appropriate
			 relief.
			12.Remedies and
			 penalties
			(a)Injunctions and
			 restraining ordersAt the request of the appropriate Federal
			 official, the Attorney General of the United States or a United States attorney
			 shall institute a civil action in the district court of the United States for
			 the district in which the affected operation is located for a temporary
			 restraining order, injunction, or other appropriate remedy to enforce any
			 provision of this Act or any regulation or order issued under this Act.
			(b)Civil penalties;
			 hearing
				(1)In
			 generalExcept as provided in paragraph (2), if any person fails
			 to comply with any provision of this Act or any regulation or order issued
			 under this Act, after notice of such failure and expiration of any reasonable
			 period allowed for corrective action, such person shall be liable for a civil
			 penalty of not more than $75,000 for each day of the continuance of such
			 failure. The appropriate Federal official may assess, collect, and compromise
			 any such penalty. No penalty shall be assessed until the person charged with a
			 violation has been given an opportunity for a hearing. The appropriate Federal
			 official shall, by regulation at least every 3 years, adjust the penalty
			 specified in this paragraph to reflect any increases in the Consumer Price
			 Index for all urban consumers.
				(2)Threat of
			 serious irreparable or immediate harmIf a failure described in
			 paragraph (1) constitutes or constituted a threat of serious, irreparable, or
			 immediate harm or damage to life (including fish and other aquatic life),
			 property, any mineral deposit, or the marine, coastal, or human environment, a
			 civil penalty of not more than $150,000 shall be assessed for each day of the
			 continuance of the failure.
				(c)Criminal
			 penaltiesAny person who knowingly and willfully—
				(1)violates any
			 provision of this Act, or any regulation or order issued under the authority of
			 this Act, designed to protect the public health and safety or the
			 environment;
				(2)makes any false
			 statement, representation, or certification in any application, record, report,
			 or other document filed or required to be maintained under this Act; or
				(3)falsifies, tampers
			 with, or renders inaccurate any monitoring device or method of record required
			 to be maintained under this Act,
				shall, upon
			 conviction, be punished by a fine of not more than $10,000,000, or by
			 imprisonment for not more than 10 years, or both. Each day that a violation of
			 paragraph (1) continues, or each day that any monitoring device or data
			 recorder remains inoperative or inaccurate because of any activity described in
			 paragraph (3), shall constitute a separate violation.(d)Liability of
			 corporate officers and agents for violations by
			 corporationWhenever a corporation or other entity is subject to
			 prosecution under subsection (c), any officer or agent of such corporation or
			 entity who knowingly and willfully, or with willful disregard, authorized,
			 ordered, or carried out the proscribed activity shall be subject to the same
			 fines or imprisonment, or both, as provided for under subsection (c).
			(e)Concurrent and
			 cumulative nature of penaltiesThe remedies and penalties
			 prescribed in this Act shall be concurrent and cumulative and the exercise of
			 one shall not preclude the exercise of the others. Further, the remedies and
			 penalties prescribed in this Act shall be in addition to any other remedies and
			 penalties afforded by any other law or regulation.
			13.Retaliation
			 prohibited
			(a)ProhibitionNo
			 person or employer may discharge any employee or otherwise discriminate against
			 any employee with respect to the employee’s compensation, terms, conditions, or
			 other privileges of employment because the employee (or any person acting
			 pursuant to a request of the employee)—
				(1)notified the
			 appropriate Federal official, a Federal or State law enforcement or regulatory
			 agency, or the employee’s employer of an alleged violation of this Act, or any
			 regulation or order under this Act, including notification of such an alleged
			 violation through communications related to carrying out the employee’s job
			 duties;
				(2)refused to
			 participate in any conduct that the employee reasonably believes is in
			 noncompliance with a requirement of this Act, or any regulation or order under
			 this Act, if the employee has identified the alleged noncompliance to the
			 employer;
				(3)testified before
			 or otherwise provided information relevant for Congress or for any Federal or
			 State proceeding regarding any provision (or proposed provision) of this
			 Act;
				(4)commenced, caused
			 to be commenced, or is about to commence or cause to be commenced a proceeding
			 under this Act;
				(5)testified or is
			 about to testify in any such proceeding; or
				(6)assisted or
			 participated or is about to assist or participate in any manner in such a
			 proceeding or in any other action to carry out the purposes of this Act.
				(b)Enforcement
			 actionAny employee covered by this section who alleges
			 discrimination by an employer in violation of subsection (a) may bring an
			 action governed by the rules and procedures, legal burdens of proof, and
			 remedies applicable under subsections (d) through (h) of section 20109 of title
			 49, United States Code. A party may seek district court review as set forth in
			 subsection (d)(3) of such section not later than 90 days after receiving a
			 written final determination by the Secretary of Labor.
			14.Chemical safety
			 board investigationSection
			 112(r)(6) of the Clean Air Act (42 U.S.C. 7412(r)(6)) is amended by adding at
			 the end the following:
			
				(T)AgreementNot later than 30 days after the date of
				enactment of this subparagraph, the Chemical Safety and Hazard Investigation
				Board, the Coast Guard, and the Department of the Interior shall enter into an
				agreement in order to facilitate the Board’s investigation of the facts,
				circumstances, and causes of an accidental fire, explosion, or release
				involving an offshore oil or gas exploration or production facility (regardless
				of whether there is a resulting marine oil spill). Such agreement shall provide
				the Board with the following:
					(i)Unrestricted access to any personnel,
				records, witness statements, recorded witness interviews, and physical or
				documentary evidence related to an offshore oil or gas exploration or
				production facility under investigation collected or possessed by the Coast
				Guard or the Department of the Interior.
					(ii)The ability to
				conduct recorded interviews of all agency personnel and contractors and the
				right to obtain records related to Federal regulatory, inspection, enforcement,
				and safety programs for offshore oil or gas exploration and production.
					(iii)The right to
				participate equally in planning and executing any testing of relevant items of
				physical evidence related to the cause of the accident.
					(iv)Such support and
				facilities as may be necessary for the Board’s investigation, including
				transportation to the accident site, coastal waters and affected areas, and
				other offshore oil or gas exploration and production facilities without cost to
				the Board.
					(U)RecommendationsBased
				on an investigation of an accidental fire, explosion, or release involving an
				offshore oil or gas exploration or production facility, the Board shall make
				recommendations with respect to preventing subsequent accidental fires,
				explosions, or releases to the Secretary of the Interior and the Commandant of
				the Coast Guard. The Secretary of the Interior and the Commandant of the Coast
				Guard shall respond formally and in writing to any recommendation of the Board
				within 90 days of the receipt of such
				recommendations.
				.
		15.Savings
			 clauseNothing in this Act
			 shall be construed to preempt regulation by any State or local government of
			 oil and gas exploration and production wells drilled in State waters, on State
			 lands, or on private lands within that State pursuant to the laws of that State
			 or local government.
		16.DefinitionsIn this Act:
			(1)Advisory
			 committeeThe term Advisory Committee means the Well
			 Control Technical Advisory Committee established pursuant to section
			 6(a).
			(2)Appropriate
			 Federal officialThe term appropriate Federal
			 official means the Secretary of Energy, Secretary of the Interior, or
			 Administrator of the Environmental Protection Agency, as designated for
			 specific responsibilities provided in this Act by the President of the United
			 States.
			(3)Blind shear
			 ramThe term blind shear ram means a device capable
			 of cutting through a drill pipe and sealing a well.
			(4)BlowoutThe
			 term blowout means the uncontrolled release of hydrocarbons or
			 other materials from a well.
			(5)Blowout
			 preventerThe term blowout preventer means a
			 wellhead device or combination of devices designed and intended to prevent a
			 blowout.
			(6)CasingThe
			 term casing means any pipe permanently installed, or intended to
			 be permanently installed, in a well.
			(7)Casing shear
			 ramThe term casing shear ram means a device capable
			 of cutting through casing.
			(8)CementingThe
			 term cementing means the practice of forcing cement into the
			 annular space between the casing and the bore-hole or between any two pipes
			 within the bore-hole to seal the well against the possibility of fluids or
			 gases finding a flow path through that space.
			(9)Cement bond
			 logThe term cement bond log means a test conducted
			 to determine the integrity and completeness of a cementing job for a given well
			 or segment of a well by determining the extent to which the cement has filled
			 annular spaces and bonded to pipes and surrounding formations.
			(10)Exploration
			 wellThe term exploration well means a well intended
			 to determine whether economically recoverable oil, natural gas, natural gas
			 liquids, or other hydrocarbons exist in the geological deposits or strata to or
			 through which the well is drilled.
			(11)Flow
			 pathThe term flow path means a potential route by
			 which hydrocarbons or other materials could migrate within a well.
			(12)High-risk
			 wellThe term high-risk well means—
				(A)an offshore oil or
			 gas exploration or production well within 200 nautical miles of the coast of
			 the United States; or
				(B)an onshore oil or
			 gas exploration or production well in the United States, identified pursuant to
			 criteria established by the appropriate Federal official, that, in the event of
			 a blowout, could lead to substantial harm to public health and safety or the
			 environment.
				(13)OperatorThe term operator means, with
			 respect to a high-risk well, the owner or lessee of the rights to explore for,
			 or produce oil or gas through such well.
			(14)Pressure
			 testingThe term pressure testing means testing
			 under conditions of elevated hydrostatic pressure generated by natural or
			 artificial means to determine well integrity, the effectiveness of cementing,
			 or the effectiveness of equipment used in the well or to drill the well.
			(15)Production
			 wellThe term production well means a well intended
			 to allow the production of oil, natural gas, natural gas liquids, or other
			 hydrocarbons.
			(16)Remedial
			 cementingThe term remedial cementing means repairs
			 to a cementing job that has been revealed to be incomplete, channeled,
			 insufficiently bonded, or otherwise flawed.
			(17)ROVThe
			 term ROV is an acronym for Remotely Operated Vehicle, and means an
			 unmanned, remotely operated, submersible device that is capable of relaying
			 images or information, manipulating or operating various elements of a blowout
			 preventer or other equipment on the seabed, or performing other subsea
			 functions.
			(18)System
			 integration testThe term system integration test
			 means a test of the various elements of a blowout preventer, equipment
			 associated with the use of such preventer, and the controls of the blowout
			 preventer, as combined and configured for operation.
			(19)Well control
			 eventThe term well control event means a blowout or
			 any event that threatens, if not controlled, to result in a blowout.
			
